MANN, Judge.
Appellant is lawfully imprisoned in Florida and charged in Kansas with another crime for which he demands the speedy trial guaranteed him by the Sixth Amendment. He sought habeas corpus in Florida, which was promptly and properly denied by Judge Stephenson of the Tenth Circuit in an order which mentioned the lack of jurisdiction in Florida courts to determine whether Kansas had denied him a speedy trial. Not satisfied, Floyd filed another petition, which was promptly and properly disposed of by Judge Willson, who referred in his order to Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969), which cites all of the pertinent cases and ought to make it plain to Floyd that he is complaining to the wrong state authorities about the failure of Kansas, if any, to bring him to trial. His appeal from the order entered by Judge Willson is dismissed on our own motion.
LILES, C. J., and HOBSON, J., concur.